Case 19-12819-elf     Doc 10    Filed 05/16/19 Entered 05/16/19 11:33:38        Desc Main
                                Document      Page 1 of 1




             IN THE UNITED STATES BANKRUPTCY COURT
 FOR THE EASTERN DISTRICT PENNSYLVANIA DISTRICT OF PENNSYLVANIA

IN RE: Kim Tharesa Holt aka Kim Brown                CHAPTER 13

                                                     BKY. NO. 19-12819 ELF
                           Debtor


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

       Kindly enter my appearance on behalf of Select Portfolio Servicing as servicer for
 Deutsche Bank National Trust Company, as Trustee, on behalf of the registered holders of
 GSAMP Trust 2005-AHL, Mortgage Pass-Through Certificates, Series 2005-AHL and index
 same on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz, Esq
                                               Rebecca A Solarz, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
